Citation Nr: 1136383	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-39 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran's son is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from November 1942 to November 1945.  The Veteran was awarded the Purple Heart Medal for sustaining a combat wound during his military service.  He was also a prisoner of war (POW) from October 1944 to November 1944.  

The Veteran died in June 1984.  The appellant is the Veteran's son.  The issue on appeal in this case is whether the appellant qualifies as the Veteran's "child" for VA purposes.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the appellant requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing) in his October 2007 Substantive Appeal (VA Form 9).  However, he failed to report for the hearing scheduled in January 2009.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2010).

Finally, the appellant submitted new medical evidence in September 2010.  This evidence has not yet been considered by the RO, the agency of original jurisdiction.  However, because this evidence was submitted with a waiver of RO consideration by way of the August 2011 Informal Hearing Presentation, the Board accepts it for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).



FINDINGS OF FACT

1.  The appellant was born on March [redacted], 1952 and turned 18 years of age on March [redacted], 1970.  He is a legitimate child of the Veteran and is not married.  He is currently 59 years of age.    

2.  The appellant is over 18 years of age, did not become permanently incapable of self-support by reason of mental or physical defect prior to attaining 18 years of age, and is not between the ages of 18 years and 23 years and pursuing a course of instruction at an approved educational institution.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of permanent incapacity for self-support of the Veteran's son prior to attaining the age of 18 are not met.  38 U.S.C.A. §§ 101(4), 1542, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3, 3.57, 3.102, 3.159, 3.315(a), 3.356 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Review of the claims folder shows full compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the appellant dated in March 2006, June 2008, and December 2008.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his permanent incapacity for self-support claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In particular, these VCAA letters requested the following relevant information from the appellant: a statement from a physician who knows of the child's condition showing the extent of disability, diagnosis, prognosis, and date of onset; institutional care records; school records; employment records; and/or statements of at least two persons who knew of the child's condition at age 18 and after.  The June 2008 letter also requested information from the appellant regarding hospital records and police records from December 1969, the alleged date of onset of the appellant's incapability for self-support.  

Furthermore, the December 2008 letter from the RO further advised the appellant how an effective date will be assigned if the appellant is determined to be eligible for death pension benefits.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).   

In short, the Board concludes prejudicial error in the content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

With respect to the duty to assist, the RO has obtained private medical records as properly authorized by the appellant.  The appellant failed to appear to a hearing without good cause.  The appellant has submitted additional private medical records, argument from his representative, personal statements, a death certificate, and Social Security Administration (SSA) disability records from 2010 and the 1970s.  Further, 1970s SSA records were not available when VA attempted to secure them.  In a June 2008 Report of Contact, it was determined by the RO that Wisconsin Department of Corrections records for the appellant have been destroyed.  There is no basis for any further pursuit of these records, which are no longer available.  

Notably, despite being advised by way of VCAA letters, the appellant has failed to submit any school records, employment records, and University of Wisconsin Medical Center records from December 1969, the alleged date of onset of the Veteran's incapability for self-support.  It is notable that the hospital records the appellant submitted from 1970 are quite limited in scope.  He failed to provide any specific statements explaining why he has not submitted more detailed record from December 1969.  In this regard, the Board emphasizes that the duty to assist is not a one-way street; a claimant cannot remain passive when he or she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the claimant, not a duty to prove his claim while the claimant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Absent additional evidence and assistance from the appellant, the Board finds no reasonable basis for attempting further development of the claim.  

Overall, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

Governing Laws and Regulations for Recognition as a "Helpless Child"

Death pension is available to the "child" of a Veteran because of the Veteran's nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1542 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.3(b)(4), 3.24 (2010).  In a June 2005 claim, the appellant filed for death pension benefits.  However, the question in the present case is whether the appellant qualifies as the Veteran's "child" for VA purposes, so that he can be eligible for these benefits.  In other words, the preliminary question here is whether he has the legal standing to receive these benefits.  
 
The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.57(a)(1), 3.315(a), 3.356 (2010) (emphasis added).

In order to establish entitlement to recognition as the helpless child of the Veteran, it must be shown that the claimant was permanently incapable of self support by reason of mental or physical defect as of his or her eighteenth birthday.  See 38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  Rating criteria applicable to disabled Veterans are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id. 

The principal factors for consideration under 38 C.F.R. § 3.356 are:  

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant is the Veteran's son and was born on March [redacted], 1952.  He turned 18 years of age on March [redacted], 1970.  He is a legitimate child of the Veteran and is not married.  He is currently 59 years of age.  He contends he became permanently incapable of self-support before the age of 18 due to a mental disability, as well as physical disability caused by a gunshot wound, which, if supported by the evidence, would render him a "child" of the Veteran for VA purposes under 38 U.S.C.A. § 101(4)(a)(ii) and 38 C.F.R. § 3.57(a)(1).  In particular, he dates the onset of his incapacity of self-support to a gunshot wound sustained during a robbery in December 1969, when he was age 17.  He believes complications from a bullet lodged in his spine caused physical and mental disability.  Afterwards, he was not able to work regularly.  On this basis, he believes he is entitled to death pension and Dependency and Indemnity Compensation (DIC) benefits.  See June 2005 claim; January 2006 appellant statement; January 2007 Notice of Disagreement (NOD); October 2007 Substantive Appeal; March 2010 appellant statement.

Initially, since the record establishes that the appellant is not currently under the age of 18 years and is not pursuing a course of instruction at an approved educational institution, the material issue in this case is whether he was permanently incapable of self-support by reason of physical and/or mental defect before reaching the age of 18 years.  See 38 C.F.R. §§ 3.57(a)(1), 3.356.  

Upon review of the evidence, it is not sufficiently demonstrated that the appellant's physical or mental condition caused him to be permanently incapable of self-support prior to his 18th birthday.  38 C.F.R. § 3.356(a).  That is, the evidence fails to establish that the appellant was incapable of self-support by reason of his gunshot wound or any other physical or mental defect at the date of attaining the age of 18 years (March 1970).  Rather, it appears that the severity of his disabilities became established in the mid-1970s.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

The negative evidence against the appellant's claim is as follows:

Prior to his December 1969 gunshot wound, the appellant was treated in February 1968 at Mendota State Hospital for emotional issues.  The discharge summary submitted by the appellant was curiously incomplete.  Notably, at that time, it was determined the appellant was not psychotic or mentally ill.  Rather, he was diagnosed with a severe passive-aggressive personality disorder.  Although it was noted that he was "severely crippled" by this emotional disorder, he was not legally mentally ill.  The Appellant was age 15 at that time.  Therapy sessions and summer school program were recommended, which is not indicative of someone who has permanent incapability for self-support at that time.  

A Mendota State Hospital discharge summary (parts 1 and 2), dated in July 1970, documents that after he was shot in the chest on December 13, 1969, the Appellant underwent surgery (laparotomy) at the University of Wisconsin Medical Center.  He was 17 years of age at the time of the shooting.  He was then transferred to Mendota State Hospital, where he was hospitalized from December 23, 1969 to January 13, 1970.  It was noted he was a bed patient and invalid in recovery during that time.  However, he "recovered" from his "invalid condition."  He was diagnosed with a passive-aggressive personality and a healing gunshot wound of the lateral chest wall.  Although his prognosis was listed his "poor," there is evidence against permanent incapability of self-support prior to and around the time of his eighteenth birthday.  That is, his mental status was unchanged from previous admissions.  He had no hallucinations or disturbed thought processes.  His physical findings were within normal limits.  His gunshot wound and healing drainage tube wound were "healing."  There was no mention of an imbedded bullet causing any thoracic difficulties for the appellant at that time.  Chest X-ray and blood work were within normal limits.  Once again, the initial hospital records of treatment and surgery of the gunshot wound in December 1969 from University of Wisconsin Medical Center were not submitted by the appellant.  

A February 1976 SSA Medical Report of Disability found that the appellant had "severe" emotional disturbances that had developed secondary to his gunshot wound injury, a gunshot wound with an intact slug situated in the 10th vertebral body of the spine with residual pain, hyperactive reflexes, and right leg atrophy.  He required tranquillizers for his emotional problems.  He had pain in his lower back and pelvis.  Still, he had full range of motion in his back.  He also sustained a "skull injury" in 1975 with a concussion of the right frontal region.  It was noted his disability was permanent.  He was not even able to perform light work.  Regardless, the severe symptoms listed in this SSA report that were apparent in February 1976 were not discussed in the evidence of record prior to age 18 in 1969 or early 1970.    

In an August 2001 private treatment report from Dr. F.L.M., M.D., it was noted that the symptomatology of the 1969 bullet injury included right hemithoracic pain, occasional difficulty breathing, and tenderness.  The appellant had no bowel or bladder incontinence.  However, he had a recent cervical spine fracture from an unrelated fall in his home.  His chronic bilateral low back pain and facet arthritis were not associated with his gunshot injury.  

The Board now turns to an analysis of the favorable evidence of record.  The favorable evidence in support of the appellant's claim is as follows:

Private podiatry records from Dr. D.C., D.P.M., dated from 2000 to 2006 also document bunions, hammertoes, and various other foot problems that required surgery.  It was assessed the appellant had shooting pain down to the lower extremities from the bullet wound in his spine (neuropathic pain) linked to his 1969 bullet wound injury.  The condition was worsening and will continue to worsen according to Dr. D.C.'s December 2000 report.  In a March 2010 supplemental report, Dr. D.C. stated that the appellant "probably" was disabled from 1969 onwards.  The appellant's pain was severe and significant.  He needs pain medication to function.  Although this evidence reveals current disability, there is insufficient evidence revealing the same severe symptomatology back in 1969 and 1970 prior to the appellant turning 18 years old.  No medical evidence from that time supports such severe symptomatology.  Thus, this opinion is not adequately supported by the other evidence of record.  

In a December 2000 private report, Dr. R.B.A., M.D., confirmed the appellant was a patient of his at Mendota State Hospital in 1969.  He remembered the gunshot wound to the lung and spine.  It was noted that after the gunshot wound the appellant was discharged in January 1970 to the Children's Detention Center in Milwaukee.  His parents were embarrassed to take the appellant home.  Dr. R.B.A. opined that the appellant was disabled at that time at age 17.  Dr. R.B.A. doubted the appellant's ability to currently work as well.  However, this opinion does not provide sufficient reasons and bases.  There is no specific discussion regarding the particular physical or mental symptoms the appellant was experiencing in 1969 and how they were disabling.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  If the appellant was physically and mentally well enough a mere month after his gunshot wound surgery to be transferred and incarcerated at the Children's Detention Center in Milwaukee, then it does not follow he was permanently incapable of self-support by reason of physical and/or mental defect at that time.   

In a February 2010 report, Dr. W.N.D., M.D., indicated that in 1969 a bullet entered the appellant's right lung and lodged in the right T-11 vertebrae.  It was opined the appellant was disabled at that point of time and for the indefinite future as well.  He is still being treated for complications.  However, this opinion is not supported by any medical evidence dated in 1969 or 1970 in the claims folder, which did not reveal severe complications in the months after the injury.  

Finally, an SSA disability determination dated in September 2010 found that the appellant has been disabled for purposes of disabled child insurance benefits since December 1969, prior to his 18th birthday.  It was noted the appellant had worked for short periods of time, but never at substantially gainful levels.  He was even suffering from mental impairments even prior to the December 1969 gunshot wound injury.  He was disabled after the December 1969 gunshot wound, and he was credible in his assertions of the intensity of his symptoms since that injury.  A vocational expert testified that the appellant could not even perform "the simplest work."  However, this assessment is not supported by any medical evidence dated in 1969 or 1970 in the claims folder, which failed to reveal severe complications in the months after the injury.  

Overall, the Board finds that the evidence of record does not provide persuasive support for permanent incapability of self-support for the appellant by reason of physical or mental defect diagnosis at 18 years of age.  While the evidence establishes that there were some emotional problems and a gunshot wound injury prior to age 18, there is no persuasive evidence that the appellant had chronic mental or physical defects of a magnitude that would render him permanently incapable of self support by age 18.  Further, the appellant also did not submit or adequately authorize VA to obtain University of Wisconsin Medical Center records from December 1969, the alleged date of onset of the appellant's incapability for self-support.  It is notable that the hospital records the appellant submitted from around this time are quite limited in scope.  The duty to assist is not a one-way street.  

The Board emphasizes that the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson, 4 Vet. App. at 445.  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  But if the claimant is actually shown to be capable of self-support at eighteen, such as the case here, VA is required to proceed no further.  Id.

The Board is sympathetic to the appellant's case.  However, the Board is bound by the law and without the authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board notes that, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim is denied.  38 U.S.C.A. § 5107(b).  


ORDER

Recognition of the Appellant's son as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.  



____________________________________________
A. BRYANT
Appellants Law Judge, Board of Appellants' Appeals



Department of Appellants Affairs


